DAVID T. PROSSER, J.
¶ 87. (concurring). Understanding the procedural background of this case is vital to understanding its importance.
*584PROCEDURAL HISTORY
¶ 88. Dimitri Henley was one of three defendants charged with the sexual assault of a young student at the University of Wisconsin-Whitewater in 1998. His first trial in 1999 ended in a mistrial. His second trial in 2000 ended in a conviction of five counts of second-degree sexual assault.
¶ 89. Henley's postconviction counsel was different from his trial counsel, and his postconviction counsel argued to the circuit court that Henley's trial counsel had provided ineffective assistance for failing to present testimony from Shawn Demain. Henley's motion led to a Machner1 hearing, but the motion was denied.
¶ 90. Henley then appealed. Among the issues argued to the court of appeals was that trial counsel was ineffective for failing to call Shawn Demain as a witness for the defendant at trial. The court of appeals affirmed the conviction.
¶ 91. Henley petitioned this court for review, but his petition was denied.
¶ 92. Henley filed a pro se motion pursuant to Wis. Stat. § 974.06 in late 2002. It was denied, and he did not appeal.
¶ 93. He then petitioned the United States District Court for the Western District of Wisconsin for a writ of habeas corpus under 28 U.S.C. § 2254. The court denied relief, and Henley did not appeal.
¶ 94. Considering this background, Henley is similar to hundreds, if not thousands, of other criminal defendants in Wisconsin who have filed successive *585postconviction motions in an effort to overturn their convictions. His case is different only because his two co-defendants are not behind bars: Rovaughn Hill was never convicted and Jarrett Adams's conviction was overturned by the United States Court of Appeals for the Seventh Circuit.
¶ 95. Henley has always claimed that the sexual contact for which he was convicted was consensual, but the essence of his claim now is that he has not been treated the same as his two co-defendants and deserves a new trial.
POSTCONVICTION RELIEF
¶ 96. A defendant, of course, has the right to appeal a criminal conviction. Apart from the appeal, the defendant may file a whole host of motions after verdict in an effort to secure a new trial.
¶ 97. Wisconsin Stat. § 974.02 governs motions in the immediate aftermath of the trial. This is the time for a defendant to make motions for a new trial in the interest of justice. A defendant also may seek a discretionary reversal under Wis. Stat. §§ 751.06 (supreme court) or 752.35 (court of appeals) on direct appeal.
¶ 98. When the time for appeal or the postconviction remedy provided in Wis. Stat. § 974.02 has expired, a defendant may seek relief under Wis. Stat. § 974.06. However, there is no authority for the circuit court to grant a new trial in the interest of justice under § 974.06. This statute narrows the grounds for relief. Wis. Stat. § 974.06(1). Moreover, if § 974.06 motions were open to requests for a new trial in the interest of justice, the well-known limitations in § 974.06(4), as interpreted in State v. Escalona-Naranjo, 185 Wis. 2d 168, 177-78, 517 N.W.2d 157 (1994), and State v. Lo, *5862003 WI 107, ¶ 14, 264 Wis. 2d 1, 665 N.W.2d 756, would become meaningless.
¶ 99. Henley has had multiple opportunities to seek postconviction relief. Thus, he knew he would have difficulty proceeding under § 974.06. His novel response was to file a motion in the circuit court pursuant to Wis. Stat. § 805.15(1) and/or Wis. Stat. § 806.07(l)(g) or (h). The court is unanimous in its conclusion that these statutes may not be used to seek a new trial in the interest of justice in a criminal case.
¶ 100. This brings us to the nub of this appeal. Three justices suggest that the circuit court has inherent authority to grant a new trial in the interest of justice, notwithstanding the long-standing, well-understood procedural barriers of § 974.06(4). The majority opinion of Justice Gableman rejects this proposition without qualification. I certainly do. The circuit court has no statutory power and no inherent authority to grant a new trial in the interest of justice except during the trial or in a timely motion under § 974.02.
¶ 101. If this court were to embrace the inherent authority espoused by the dissent, it would create an entirely new basis for postconviction relief in circuit courts and destroy the utility of Wis. Stat. § 974.06(4). The standards for postconviction motions set out in Escalona-Naranjo and explained again in State v. Allen, 2010 WI 89, 328 Wis. 2d 1, 786 N.W.2d 124, would be pointless. Decisions like State v. Dearborn, 2010 WI 84, 327 Wis. 2d 252, 786 N.W.2d 97, and State v. Littlejohn, 2010 WI 85, 327 Wis. 2d 107, 786 N.W.2d 123, would not mean anything because defendants would say, "Like Henley, I'm being treated differently, so I get another shot."
¶ 102. In this instance, rejecting inherent authority and limiting circuit court review to the terms of *587§ 974.06, protects circuit courts from a deluge of successive claims. In this regard, quality is better than quantity. That is why this case is important.
¶ 103. For the reasons stated, I join the majority opinion and respectfully concur.

 State v. Machner, 92 Wis. 2d 797, 285 N.W.2d 905 (Ct. App. 1979).